Exhibit 10.17

 

PACIFIC NORTHWEST BANK
EMPLOYMENT AGREEMENT

             THIS EMPLOYMENT AGREEMENT ("Agreement"), signed January 15, 1998,
between PACIFIC NORTHWEST BANK ("Bank") and GEORGE P. BRACE ("Employee") takes
effect on the effective date of the Reorganization ("Effective Date").

RECITALS

A. InterWest Bancorp, Inc. ("InterWest") has entered into a Plan and Agreement
of Reorganization ("Plan") with the Bank, under which the Bank will become a
wholly owned subsidiary of InterWest ("Reorganization").     B. Employee is
presently the Bank's Senior Vice President and the Manager of the Bellevue
Financial Center. The Bank wishes to continue Employee's employment in that
capacity under the terms and conditions of this Agreement.     C. Employee
wishes to continue his employment at the Bank under the terms and conditions of
this Agreement.

AGREEMENT

  The parties agree as follows.     1. Employment. The Bank will continue
Employee's employment during the Term of this Agreement, and Employee accepts
employment by the Bank on the terms and conditions set forth in this Agreement.
Employee's title will be "Senior Vice President/Manager, Bellevue Financial
Center."       2. Effective Date and Term.           (a) Effective Date. This
Agreement is effective as of the Effective Date.         (b) Term. The term of
this Agreement ("Term") is three years, beginning on the Effective Date.        
(c) Abandonment of the Reorganization. If the Plan terminates before Closing,
this Agreement will not become effective and will be void.       3. Duties.
Employee will faithfully and diligently perform the duties assigned to Employee
from time to time by the Bank's Chairman or President, consistent with the
duties that have been normal and customary to Employee's position. Employee will
use his best efforts to perform his duties and will devote full time and
attention to these duties during working hours. Employee will report directly to
the Bank's President. The Bank's board of directors may, from time to time,
modify Employee's title or performance responsibilities to accommodate
management succession, as well as any other management objectives of the Bank or
of InterWest. Employee will assume any additional positions, duties, and
responsibilities as may reasonably be requested of him with or without
additional compensation, as appropriate and consistent with this Section 3.

 

4. Salary. Initially, Employee will receive a salary of $125,000 per year, to be
paid in accordance with the Bank's regular payroll schedule.       5. Incentive
Compensation. The Bank's board of directors, subject to ratification by
InterWest's board of directors, will determine the amount of bonus, if any, to
be paid by the Bank to Employee for each year during the Term. In making this
determination, the Bank's board of directors will consider factors such as
Employee's performance of his duties and the safety, soundness, and
profitability of the Bank. Employee's bonus, if any, will reflect Employee's
contribution to the performance of the Bank during the year.       6. Income
Deferral and Benefits. Subject to eligibility requirements and in accordance
with and subject to any policies adopted by the Bank's or InterWest's board of
directors with respect to any benefit plans or programs, Employee will be
entitled to receive benefits (including stock options) similar to those offered
to other employees of the Bank or InterWest with position and duties comparable
to those of Employee. The foregoing notwithstanding, it is the specific and
agreed intent that the total compensation of Employee shall be, in the
aggregate, comparable to the total compensation Employee is presently receiving
at the Bank (including but not limited to benefits under any retirement plans or
long-term disability plans).       7. Business Expenses. The Bank will reimburse
Employee for ordinary and necessary expenses (including, without limitation,
Bank automobile, travel, entertainment, and similar expenses) incurred in
performing and promoting the Bank's business. Employee will present from time to
time itemized accounts of these expenses, subject to any limits of Bank policy
or the rules and regulations of the Internal Revenue Service.       8.
Termination.           (a) Termination By Bank for Cause. If, before the end of
the Term, the Bank terminates Employee's employment for Cause or Employee
terminates his employment without Good Reason, the Bank will pay Employee the
salary earned and expenses reimbursable under this Agreement incurred through
the date of Employee's termination. Employee will have no right to receive
compensation or other benefits for any period after termination under this
Section 8(a).         (b) Other Termination By Bank. If, before the end of the
Term, the Bank terminates Employee's employment without Cause or Employee
terminates his employment for Good Reason (defined below), the Bank will pay
Employee for the remainder of the Term the salary Employee would have been
entitled to under this Agreement if his employment had not terminated.        
(c) Death or Disability. This Agreement terminates (1) if Employee dies or (2)
if Employee is unable to perform his duties and obligations under this Agreement
for a period of 90 days as a result of a physical or mental disability arising
at any time during the term of this Agreement, unless with reasonable
accomodation Employee could continue to perform his duties under this Agreement
and making these accomodations would not require the Bank to expend any funds.
If termination occurs under this Section 8(c), Employee or his estate will be
entitled to receive only the compensation and benefits earned and expenses
reimbursable through the date this Agreement terminated.

 

  (d) Employee Termination Window. During the period commencing with the 25th
month of the Term through the 30th month of the Tem, Employee may terminate this
Agreement by delivering written notice to the Bank and to InterWest. If Employee
does so, regardless of whether Employee had Good Reason to terminate the
Agreement, the Bank will pay Employee a single cash payment in an amount equal
to Employee's W-2 income before salary deferrals over the twelve (12) months
preceding the date of termination ("Total Annual Compensation").         (e)
Termination Related to a Change in Control.         (1) Termination by Bank. If
the Bank, or its successor in interest by merger, or its transferee in the event
of a purchase and assumption transaction, (for reasons other than Employee's
death, disability, or Cause) (1) terminates Employee's employment within one
year following a Change in Control (as defined below) or (2) terminates
Employee's employment before a Change in Control and a Change in Control occurs
within nine months after the termination, the Bank will pay Employee the payment
described in Section 8(e)(3).         (2) Termination by Employee. If Employee
terminates Employee's employment, with or without Good Reason, within one year
following a Change in Control, the Bank will pay Employee the payment described
in Section 8(e)(3).         (3) Payments. If Section 8(e)(1) or (2) is triggered
as described in those Sections, the Bank will pay Employee his Total Annual
Compensation (as defined in Section 8(d) above).         (f) Limitations on
Payments Related to Change in Control. The following apply notwithstanding any
other provision of this Agreement:         (1) the payment described in Section
8(e)(3) will be less than the amount that would cause it to be a "parachute
payment" within the meaning of Section 280G(b)(2)(A) of the Internal Revenue
Code; and         (2) Employee's right to receive the payment described in
Section 8(e)(3) terminates (i) immediately, if before the Change in Control
transaction closes, Employee terminates his employment without Good Reason or
the Bank terminates Employee's employment for Cause, or (ii) one year after a
Change in Control occurs.         (g) Definition of "Change in Control". "Change
in Control" means a change "in the ownership or effective control" or "in the
ownership of a substantial portion of the assets" of InterWest, within the
meaning of section 280G of the Internal Revenue Code.         (h) Return of Bank
Property. If and when Employee ceases, for any reason, to be employed by the
Bank, Employee must return to the Bank all keys, pass cards, identification
cards and any other property of the Bank or InterWest. At the same time,
Employee also must return to the Bank all originals and copies (whether in hard
copy, electronic or other form) of any documents, drawings, notes, memoranda,
designs, devices, diskettes, tapes, manuals, and specifications which constitute
proprietary information or material of the Bank or InterWest. The obligations in
this paragraph include the return of documents and other materials which may be
in Employee's desk at work, in Employee's car or place of residence, or in any
other location under Employee's control.

 

9. Definition of "Cause". "Cause" means any one or more of the following:      
  (a) Willful misfeasance or gross negligence in the performance of Employee's
duties;         (b) Conviction of a crime in connection with his duties;        
(c) Conduct demonstrably and significantly harmful to the Bank, as reasonably
determined by the Bank's board of directors on the advice of legal counsel; or  
      (d) Permanent disability, meaning a physical or mental impairment which
renders Employee incapable of substantially performing the duties required under
this Agreement, and which is expected to continue rendering Employee so
incapable for the reasonably foreseeable future.       10. Definition of "Good
Reason". "Good Reason" means only any one or more of the following:         (a)
Reduction, without Employee's consent, of Employee's salary or elimination of
any compensation or benefit plan benefiting Employee, unless the reduction or
elimination is generally applicable to substantially all similarly situated Bank
employees (or employees of a successor or controlling entity of the Bank)
formerly benefited;         (b) The assignment to Employee without his consent
of any authority or duties materially inconsistent with Employee's position as
of the date of this Agreement; or         (c) A relocation or transfer of
Employee's principal place of employment that would require Employee to commute
on a regular basis more than 60 miles each way from his current business office
at the Bank on the date of this Agreement, unless Employee consents to the
relocation or transfer.       11. Confidentiality. Employee will not, after
signing this Agreement, including during and after its Term, use for his own
purposes or disclose to any other person or entity any confidential information
concerning the Bank or InterWest or their business operations or customers,
unless (1) the Bank or InterWest consents to the use or disclosure of their
respective confidential information, (2) the use or disclosure is consistent
with Employee's duties under this Agreement, or (3) disclosure is required by
law or court order.       12. Noncompetition.         (a) Participation in a
Competing Business. During the Term and for eighteen (18) months after
Employee's employment with the Bank, InterWest, or any Subsidiary of InterWest
ends (regardless of whether Employee's employment ends at the end of the Term or
at some other point after the end of the Term), Employee will not become
involved with a Competing Business or serve, directly or indirectly, a Competing
Business in any manner, including, without limitation, as a shareholder, member,
partner, director, officer, manager, investor, organizer, "founder", employee,
consultant, or agent; provided, however, that Employee may acquire and passively
own an interest not to exceed 2% of the total equity interest in any entity
(whether or not such entity is a Competing Business).

 

  (b) No Solicitation. During the Term and for eighteen (18) months after
Employee's employment with the Bank, InterWest, or any affiliate of InterWest
ends (regardless of whether Employee's employment ends at the end of the Term or
at some other point after the end of the Term), Employee will not directly or
indirectly solicit or attempt to solicit (1) any employees of the Bank,
InterWest, or any of InterWest's Subsidiaries, to leave their employment or (2)
any customers of the Bank, InterWest, or any of InterWest's Subsidiaries to
remove their business from the Bank, InterWest, or any of InterWest's
Subsidiaries, or to participate in any manner in a Competing Business.
Solicitation prohibited under this Section includes solicitation by any means,
including, without limitation, meetings, letters, or other mailings, electronic
communications of any kind, and internet communications.         (c) Employment
Outside the Washington State. Nothing in this Agreement prevents Employee from
accepting employment after the end of the Term outside Washington State from a
Competing Business, as long as Employee will not (a) act as an employee or other
representative or agent of the Competing Business within Washington State or (b)
have any responsibilities for the Competing Business' operations within
Washington State.         (d) Competing Business. "Competing Business" means any
financial institution or trust company that competes with, or will compete in
Washington State with, InterWest, the Bank, or any of InterWest's Subsidiaries.
The term "Competing Business" includes, without limitation, any start-up or
other financial institution or trust company in formation.       13.
Enforcement.         (a) The Bank and Employee stipulate that, in light of all
of the facts and circumstances of the relationship between Employee and the
Bank, the agreements referred to in Sections 11 and 12 (including without
limitation their scope, duration and geographic extent) are fair and reasonably
necessary for the protection of the Bank's and InterWest's confidential
information, goodwill and other protectable interests. If a court of competent
jurisdiction should decline to enforce any of those covenants and agreements,
Employee and the Bank request the court to reform these provisions to restrict
Employee's use of confidential information and Employee's ability to compete
with the Bank and InterWest to the maximum extent, in time, scope of activities,
and geography, the court finds enforceable.         (b) Employee acknowledges
that the Bank and InterWest will suffer immediate and irreparable harm that will
not be compensable by damages alone, if Employee repudiates or breaches any of
the provisions of Sections 11 or 12 or threatens or attempts to do so. For this
reason, under these circumstances, the Bank and InterWest, in addition to and
without limitation of any other rights, remedies or damages available to it at
law or in equity, will be entitled to obtain temporary, preliminary, and
permanent injunctions in order to prevent or retrain the breach, and neither the
Bank nor InterWest will be required to post a bond as a condition for the
granting of this relief.

 

14. Adequate Consideration. Employee specifically acknowledges the receipt of
adequate consideration for the covenants contained in Sections 11 and 12 and
that the Bank is entitled to require him to comply with these Sections. These
Sections will survive termination of this Agreement. Employee represents that if
his employment is terminated, whether voluntarily or involuntarily, Employee has
experience and capabilities sufficient to enable Employee to obtain employment
in areas which do not violate this Agreement and that the Bank's enforcement of
a remedy by way of injunction will not prevent Employee from earning a
livelihood.       15. Arbitration.         (a) Arbitration. At either party's
request, the parties must submit any dispute, controversy or claim arising out
of or in connection with, or relating to, this Agreement or any breach or
alleged breach of this Agreement, to arbitration under the American Arbitration
Association's rules then in effect (or under any other form of arbitration
mutually acceptable to the parties). A single arbitrator agreed on by the
parties will conduct the arbitration. If the parties cannot agree on a single
arbitrator, each party must select one arbitrator and those two arbitrators will
select a third arbitrator. This third arbitrator will hear the dispute. The
arbitrator's decision is final (except as otherwise specifically provided by
law) and binds the parties, and either party may request any court having
jurisdiction to enter a judgment and to enforce the arbitrator's decision. The
arbitrator will provide the parties with a written decision naming the
substantially prevailing party in the action. This prevailing party is entitled
to reimbursement from the other party for its costs and expenses, including
reasonable attorneys’ fees.         (b) Governing Law. All proceedings will be
held at a place designated by the arbitrator in King County, Washington. The
arbitrator, in rendering a decision as to any state law claims, will apply
Washington law.         (c) Exception to Arbitration. Notwithstanding the above,
if Employee violates Section 11 or 12, the Bank will have the right to initiate
the court proceedings described in Section 13(b), in lieu of an arbitration
proceeding under this Section 15. The Bank may initiate these proceedings
wherever appropriate within Washington State; but Employee will consent to venue
and jurisdiction in King County, Washington.       16. Miscellaneous Provisions.
        (a) Defined Terms. Capitalized terms used as defined terms, but not
defined in this Agreement, will have the meanings assigned to those terms in the
Plan.         (b) Entire Agreement. This Agreement constitutes the entire
understanding between the parties concerning its subject matter and supersedes
all prior agreements. Accordingly, Employee specifically waives the terms of and
all of his rights under all employment, change-in-control and salary
continuation agreements, whether written or oral, he has previously entered into
with the Bank or any of its Subsidiaries or affiliates.         (c) Binding
Effect. This Agreement will bind and inure to the benefit of the Bank's,
InterWest's, and Employee's heirs, legal representatives, successors and
assigns.         (d) Litigation Expenses. If either party successfully seeks to
enforce any provision of this Agreement or to collect any amount claimed to be
due under it, this party will be entitled to reimbursement from the other party
for any and all of its out-of-pocket expenses and costs including, without
limitation, reasonable attorneys' fees and costs incurred in connection with the
enforcement or collection.

 

  (e) Waiver. Any waiver by a party of its rights under this Agreement must be
written and signed by the party waiving its rights. A party's waiver of the
other party's breach of any provision of this Agreement will not operate as a
waiver of any other breach by the breaching party.         (f) Counsel Review.
Employee acknowledges that he has had the opportunity to consult with
independent counsel with respect to the negotiation, preparation, and execution
of this Agreement.         (g) Assignment. The services to be rendered by
Employee under this Agreement are unique and personal. Accordingly, Employee may
not assign any of his rights or duties under this Agreement.         (h)
Amendment. This Agreement may be modified only through a written instrument
signed by both parties and consented to by InterWest in writing.         (i)
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.         (j) Governing Law and Venue. This Agreement will be governed
by and construed in accordance with Washington law, except to the extent that
certain matters may be governed by federal law. Except as otherwise provided in
Section 15(c), the parties must bring any legal proceeding arising out of this
Agreement in King County, Washington, and the parties will submit to
jurisdiction in that county.         (k) Counterparts. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which taken together will constitute one and the same document.

 

Signed January 15, 1998:

  PACIFIC NORTHWEST BANK       /s/ PATRICK M. FAHEY  

--------------------------------------------------------------------------------

  By:   Its: President       GEORGE P. BRACE, individually       /s/ GEORGE P.
BRACE  

--------------------------------------------------------------------------------

  George P. Brace

FIRST AMENDMENT TO
PACIFIC NORTHWEST BANK EMPLOYMENT AGREEMENT

 

(GEORGE P. BRACE)

 

             This First Amendment to Employment Agreement (“Amendment”) is made
on the 23rd day of March, 2000, between INTERWEST BANCORP, INC. and PACIFIC
NORTHWEST BANK (hereinafter jointly referred to as “Bank”) and GEORGE P. BRACE
(“Employee”), who agree as follows:

 

RECITALS

 

             This Amendment is made with reference to the following facts and
objectives:

 

             A.         Pacific Northwest Bank, in conjunction with a Plan and
Merger Agreement of Reorganization whereby Pacific Northwest Bank was acquired
by InterWest Bancorp, Inc., entered into an Employment Agreement with Employee
(“Agreement”).

 

             B.          Bank and Employee now wish to amend the Agreement to
make it advantageous for Employee to continue his employment after June 16,
2000, the first date upon which Employee has the right to terminate employment
with Bank and receive a one-time cash payment as provided under the “Employment
Termination Window” provision of the Agreement.

 

             C.          To achieve the goals set forth in B, above, the parties
agree to amend the Agreement as set forth hereafter.

 

AMENDMENT

 

             1.          Subparagraph (b), Term, of paragraph 2 of the
Agreement, Effective Date and Term, is deleted in its entirety and the following
shall be inserted in its place:

 

             (b)        Term.  The term of this Agreement (“Term”) shall
commence on the Effective Date and terminate on June 15, 2002, unless extended
by written agreement.

 

             2.          Paragraph 4, Salary, is deleted in its entirety and the
following shall be inserted in its place:

 

             4.          Salary.  Employee shall receive a salary set by the
Compensation Committee for employees with comparable duties and experience, but
not less than $130,000 per year, to be paid in accordance with the Bank’s
regular payroll schedule.  Employee’s salary shall be reviewed annually.

 

             3.          Subparagraph 8 (c), Termination, is amended to add the
following at the end of the paragraph:

 

“. . . , together with a single cash payment in an amount equal to Employee’s
W-2 income before salary deferrals over the 12 months preceding the death or
disability, provided, however, if the death or disability occurs after June 16,
2000, the amount paid shall in no event be less than the amount Employee would
receive if Employee terminated employment on June 16, 2000.”

 

             4.          Subparagraph 8(d), Employee Termination Window, is
deleted in its entirety and replaced with the following:

 

             (d)        Employee Termination Window.  During the period
commencing with June 16, 2000 through June 15, 2002, Employee may terminate this
Agreement by delivering written notice to Bank.  If Employee does so, regardless
of whether Employee had Good Reason to terminate the Agreement, Bank will pay
Employee a single cash payment, payable within 30 days of termination, in an
amount equal to Employee’s W-2 income before salary deferrals over the twelve
(12) months preceding the date of termination (“Total Annual Compensation”);
provided, however, that the amount paid under this section shall in no event be
less than the amount Employee would receive if Employee terminated employment on
June 16, 2000.

 

             5.          Subparagraph 12(a), Participation in a Competing
Business, is deleted in its entirety and replaced with the following:

 

             (a)         Participation in a Competing Business.  During his
employment with Bank and for twelve (12) months after Employee’s employment with
Bank, or any Subsidiary of InterWest ends (regardless of whether Employee’s
employment ends at the end of the Term or at some other point after the end of
the Term), Employee will not become involved with a Competing Business or serve,
directly or indirectly, a Competing Business in any manner, including, without
limitation, as a shareholder, member, partner, director, officer, manager,
investor, organizer, “founder,” employee, consultant, or agent; provided,
however, that Employee may acquire and passively own an interest not to exceed
2% of the total equity interest in any entity (whether or not such entity is a
Competing Business).

 

             6.          Except as set forth in this Amendment, all the
provisions of the Agreement shall remain unchanged and in full force and effect.

 

  InterWest Bancorp, Inc.           By:  /s/ STEVEN M. WALDEN  

--------------------------------------------------------------------------------

          Stephen M. Walden, President and CEO       Pacific Northwest Bank    
      By:  /s/ PATRICK M. FAHEY  

--------------------------------------------------------------------------------

          Patrick M. Fahey, President and CEO       /S/ GEORGE P. BRACE  

--------------------------------------------------------------------------------

  George P. Brace

 